DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, Stuart (US 2005/0055519 A1) discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining a batch of events to be deleted from an ordered event stream stored via an ordered event stream storage system, ; determining a first count of retention windows that have not elapsed, ; and in response to determining that the first count is zero, facilitating deletion of events comprised in the batch of events.
However, Stuart do not disclose “wherein the batch of events corresponds to one or more triggered retention windows and wherein the determining the first count of retention windows that have not elapsed comprises determining a second count of unelapsed triggered retention windows of the one or more triggered retention windows”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 12; 
the prior art of record, Stuart (US 2005/0055519 A1) discloses a method, comprising: in response to receiving a request to delete one or more events stored via an ordered event stream storage system, determining, by a system comprising a processor, a batch of events to be deleted from the ordered event stream storage system, 
However, Stuart do not disclose “wherein the batch of events corresponds to one or more triggered retention windows comprising a first count of retention windows that have not elapsed and a second count of triggered retention windows that have not elapsed”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 12 is allowed.
Regarding claim 16; 
the prior art of record, Stuart (US 2005/0055519 A1) discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: determining that a request to delete one or more events stored via an ordered event stream storage system has occurred; selecting a batch of events to be deleted from the ordered event stream storage system based on the request, 
However, Stuart do not disclose “wherein the batch of events corresponds to one or more triggered retention windows comprising a first count of retention windows that have not elapsed and a second count of triggered retention windows that have not elapsed”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 16 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194